DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 26, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the Claims have overcome each and every 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed August 26, 2021.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
In claim 1, line 36, “immutable history; and” should read --immutable history;--.
In claim 16, line 27, “distributed ledger; and” should read --distributed ledger;--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly 
	Under the Step 1, Claims 1-15 are drawn to a tracking system which is within the four statutory categories (i.e. a machine). Claims 16-20 are drawn to a method which is within the four statutory categories (i.e., a process).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
With respect to claims 1 and 16:
Claims 1 and 16 are drawn to an abstract idea without significantly more. The claims recite holding original consumable goods, submitting to the distributed ledger a genesis transaction, receiving a distribution portion, submitting to the distributed ledger a first update transaction, encoding details regarding the receipt of the distribution portion, validating the genesis transaction, adding to the distributed ledger transaction entry generating a visible immutable history through 
	Under the Step 2A Prong One, the limitations of holding original consumable goods, submitting to the ledger a genesis transaction, receiving a distribution portion, submitting to the ledger a first update transaction, validating the genesis transaction, adding to the ledger transaction entry generating a visible immutable history through the lifecycle, tracking the original consumable good through the lifecycle, verifying transaction entry, recording a final transaction entry, validating the final transaction entry on the ledger, providing a verification to the outside party of completion of lifecycle and unavailability for further consumption, preventing further transaction entries from being added to the ledger, generating a 
	Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – distributed ledger, receiver subsystem including a receiver processor, distributor subsystem including a distributor processor, encoding, ledger processor, memory, and signing digitally. The distributed ledger, encoding, and signing digitally are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Replacing the distributed ledger with a traditional ledger, the working or the scope of right of the claimed invention does not change, indicating that the 
Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on 
	Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Still as discussed in the above, for example, the distributed ledger is recited as a passive device, and the passive device does not improve a blockchain or computer technology. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-15 and 17-20:
Dependent claims 2-15 and 17-20 include additional limitations, for example, blockchain, cryptographic digital signature, public key infrastructure, a storage processor, storing a storage portion, monitoring a status of consumable good, transmitting an alert upon detection of an unauthorized change in the status, or originating the consumable good, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no 
Therefore, whether taken individually or as an ordered combination, claims 2-15 and 17-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram et al. (US 2016/0253622 A1; hereinafter Sriram) in view of Feeney (US 2016/0098730 A1; hereinafter Feeney).
With respect to claim 1:
	Sriram teaches A tracking system for monitoring, using a distributed ledger, the status of an original consumable good having a lifecycle, the original consumable good including a material or data product capable of being consumed, destroyed, dissipated, wasted, or spent, and the lifecycle spanning a genesis of the original consumable good and a final state of consumption or disposal of the original consumable good, the system comprising: (By disclosing, one of the goals of a logistics data management system is to ensure security by tracking of goods (original consumable good) through the entire supply chain from origin to consumption (final state) (lifecycle). In addition, the block chain keeps track of all confirmed logistic transactions that occur within the logistics platform maintained by the provenance management system. Furthermore, some embodiments include a system for tracking end-to-end (lifecycle) provenance of labeled goods despite re-unitization, repackaging, or transformation of the goods. The system can track provenance of such items. See at least Sriram: Abstract; paragraph(s) [0003], [0006], [0008], [0028] & [0043]) 
a receiver subsystem including (i) a receiver store configured to hold all or some of the original consumable good, and (ii) a receiver processor configured to submit to the distributed ledger a genesis transaction encoding details regarding an initial delivery of the original consumable good [to the receiver store]; and (By disclosing, the assembly factory 302B (receiver subsystem including a receiver processor) manufactured or assembled a consumable good and submitted the logistic transaction 308C (genesis transaction) with popcode 304B (associated with the consumable good) and SKU package value 310C (details regarding to an original consumable good) to the blockchain. In addition, the agent application 108 can cryptographically sign the logistic transfer transaction using the private identity key of the receiver participant entity (a receiver store configured to hold all or some of the original consumable good) and the private popcode key decoded via the scanner component from the popcode label. In addition, a SKU package resulting from the logistic transaction 352C assembles components from the SKU packages of both the logistic transaction 352A and the logistic transaction 352B to form a new product, and the logistic internal transactions can track internal operations (e.g., delivery preparation, re-packaging, assembly, and/or subdivision) of SKU inventory (initial delivery) possessed by the participant entity associated with 
a distributor subsystem including (i) a distributor [store] configured to receive at least a distribution portion of the original consumable good from the receiver subsystem, and (ii) a distributor processor configured to submit to the distributed ledger a first update transaction, based on the genesis transaction, encoding details regarding the receipt of the distribution portion by the distributor store from the receiver store, (By disclosing, the distributor 302C (a distributor subsystem, a distributor processor, or a distribution store) received the consumable good from the assembly factory (receiver store) and (a distributor processor) submits the logistic transaction 308E (first update transaction) to the blockchain based on the transactions 308C (genesis transaction), and also 308D (encoding details regarding the receipt of the distribution portions). The blockchain keeps track of all confirmed logistic transactions that occur within the logistics platform. As a SKU moves down the supply chain, the SKU can pass through a number of hands (e.g., distribution nodes), for example, from a manufacturer, to a distributor, to a wholesaler, to a retailer, and then to a consumer. See at least Sriram: paragraph(s) 
wherein the tracking system further comprises a ledger processor and a memory in operable communication with the ledger processor, wherein the memory is configured to store computer-executable instructions, which, when executed by the ledger processor, cause the ledger processor to: (Disclosing, processors and a tangible storage memory. See at least Sriram: paragraph(s) [0056])
validate the genesis transaction submitted to the distributed ledger prior to the initial delivery of the original consumable good to the receiver store; (By disclosing, FIG. 5 is a data flow diagram illustrating a method 500 of verifying provenance of a packaged good (genesis transaction). See at least Sriram: paragraph(s) [0088]; Fig. 5, elements 512, 514, 518 & 520)
add at least one transaction entry to the distributed ledger for each transaction related to the consumable good, the at least one transaction entry generating a visible immutable history within the distributed ledger of disposition, consumption, and movement of the consumable good through the lifecycle; (By disclosing, the method described enables the block chain to keep track of multiple logistic transactions. Any consumer or company (visible) the cryptographically verifiable ledger can be represented as a chain of blocks, each block containing one or more cryptographically verifiable records. The sequence of the blocks can be cryptographically protected from tampering (immutable). See at least Sriram: paragraph(s) [0030], [0049] & [0115])
track the original consumable good through the lifecycle from the submission of the genesis transaction to the final state of the original consumable good;... (By disclosing, logistics is the management of the flow of movable items between the point of origin and the point of consumption (final state) in order to meet requirements of end-customers, manufacturers, or a distribution node therebetween. One of the goals of a logistics data management system is to ensure security by tracking of goods through the entire supply chain from origin to consumption (lifecycle). See at least Sriram: paragraph(s) [0003])
However, Sriram does not teach explicitly store, and ...verify, in response to an inquiry from an outside party regarding a status of the consumable good, at least one transaction entry of the visible immutable history; and record,  on the distributed ledger to provide a verification to the outside party (i) of completion of the lifecycle for the original consumable good, and (ii) that the original consumable good is unavailable for further consumption; and prevent, by recordation of the validated final transaction entry on the distributed ledger, further transaction entries from being added to the distributed ledger relating to a change in disposition, movement, or consumption of the consumable good.
Feeney, directed to block-chain verification of goods and thus in the same field of endeavor, teaches 
...store (By disclosing, the location may include a floor, suite, or apartment number identifying a particular place of business or storage within a building or lot. See at least Feeney: paragraph(s) [0088])
...verify, in response to an inquiry from an outside party regarding a status of the consumable good, at least one transaction entry of the visible immutable history; and (By disclosing, the inventory tracking system may use the first address as a tracking number to identify the first product. The inventory tracking system may link the first address to the tracking number used to identify the first 
record, in the visible immutable history on the distributed ledger, a final transaction entry verifying that the original consumable good has transitioned to the final state; (By disclosing, if the user who purchased the first product wishes to sell the first product via an online auction platform or an online used goods market, the market may use the system 200 to indicate that the item is being offered for sale, by sending a new transaction to the address currently on the first code 207 or by transferring the output of a transaction to the first address to a second address, such as one associated with the online market or auction platform. Likewise, the first computing device 201 may record the subsequent sale of the product via a new transaction. In addition, the inventory tracking system may describe the second product as being located in a different location, or with a different merchant, than the location at which it was scanned.. may have the second product recorded as stolen. Furthermore, the transactions are recorded in the transaction register, which includes a block chain. See at least Feeney: paragraph(s) [0062], [0074] & [0078])
validate the final transaction entry on the distributed ledger to provide a verification to the outside party (i) of completion of the lifecycle for the original consumable good, and (ii) that the original consumable good is unavailable for further consumption; and (By disclosing, some embodiments combine the use of multiple crypto-currency transactions to the first address, as described above, with one or more transactions from the first address to a second address, as described above, to track the progress of a product through its life cycle (completion of the lifecycle). Each component may be tracked using transactions to the address of the component, from manufacturing to sales, and from sales to the shipment into a factory where the components are assembled. Further continuing the example, when the components are assembled into a larger item, such as a computer, a code may be affixed to the assembled item containing an address that corresponds to the assembled item; transactions may be recorded from the address of each component to the address of the assembled item. In addition, FIG. 3 illustrates some embodiments of a method 300 for block-chain verification of goods. Furthermore, when the first product is reported stolen, all transactions to the address of the product are reversed, by the entry of a transaction transferring the output of each transaction to that transaction's originating address (unavailable for further consumption). In some embodiments, when the first product is reported stolen, the first computing device 201 activates a remote self-destruct mechanism (no further transaction entries may be added) associated with the first code 207. See at least Feeney: paragraph(s) [0070], [0055], [0058], [0072], [0074] & [0078]-[0080])
prevent, by recordation of the validated final transaction entry on the distributed ledger, further transaction entries from being added to the distributed ledger relating to a change in disposition, movement, or consumption of the consumable good. (As stated above, and by disclosing, when the first product is reported stolen, all transactions to the address of the product are reversed, by the entry of a transaction transferring the output of each transaction to that transaction's originating address (further transaction entries prevented from being added). See at least Feeney: paragraph(s) [0070], [0055], [0058], [0072], [0074] & [0078]-[0080])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking unitization occurring in a supply chain teachings of Sriram to incorporate the block-chain verification of goods teachings of Feeney for the benefit of 
With respect to claim 2:
	Sriram and Feeney teach the system of claim 1, as stated above.
Sriram further teaches wherein the distributed ledger comprises a blockchain, and the genesis transaction comprises a cryptographic digital signature. (See at least Sriram: paragraph(s) [0028] & [0036])
With respect to claim 3:
	Sriram and Feeney teach the system of claim 2, as stated above.
Sriram further teaches wherein the blockchain is configured to validate one or more of the genesis transaction and the first update transaction, and add at least one block to the blockchain for the respective validated transaction. (See at least Sriram: paragraph(s) [0038])
With respect to claim 4:
	Sriram and Feeney teach the system of claim 3, as stated above.
Sriram further teaches wherein the blockchain is configured to execute a transaction validation using a public key infrastructure. (See at least Sriram: paragraph(s) [0025] & [0082])
With respect to claim 5:
	Sriram and Feeney teach the system of claim 4, as stated above.
Sriram further teaches wherein the blockchain is configured to execute a transaction validation using one of a consensus model and a registration model. (See at least Sriram: paragraph(s) [0079] & [0083])
With respect to claim 7:
	Sriram and Feeney teach the system of claim 1, as stated above.
Sriram further teaches wherein the distributor [store] is further configured to distribute a consumption portion of the distribution portion to a consumer and the distributor processor is configured to submit to the distributed ledger a second update transaction, based on the genesis transaction, encoding details confirming receipt of the consumption portion by the consumer from the distributor [store]. (By disclosing, as stated above with respect to claim 1, a previous entity (distributor store) transfers (distribute) the distribution portion to the next entity (consumer) and submits corresponding logistic transaction to the blockchain (distributed ledger). The adding corresponding block to the blockchain is itself confirming receipt of the consumption portion. See at least Sriram: paragraph(s) [0059]; Fig. 3A)
the distributor store (By disclosing, the location may include a floor, suite, or apartment number identifying a particular place of business or storage within a building or lot. See at least Feeney: paragraph(s) [0088]).
With respect to claim 8:
	Sriram and Feeney teach the system of claim 7, as stated above.
Sriram further teaches wherein the distributed ledger is configured to receive a third update transaction, based on the genesis transaction, encoding details regarding a final disposition of the consumption portion after confirmation of receipt of the consumption portion from the distributor [store] by the consumer, wherein the third update transaction is received by the distributed ledger prior to the final transaction entry. (As stated above with respect to claim 7, and by further disclosing, hash value is stored along with the new block at the end of the block chain. Each new hash is also generated based on the hash value of a previous block, hence ensuring the authenticity of the entire block chain. The chaining of the hash functions confirms that the new block--and every block after it--is legitimate. See at least Sriram: paragraph(s) [0060] & [0038])
the distributor store (By disclosing, the location may include a floor, suite, or apartment number identifying a particular place of business or storage within a building or lot. See at least Feeney: paragraph(s) [0088]).
With respect to claim 9:
	Sriram and Feeney teach the system of claim 1, as stated above.
Sriram further teaches further comprising a storage [facility] configured to receive from the distributor [store] at least a storage portion of the distribution portion, and to execute at least one action to (i) internally redistribute all or part of the received storage portion within the storage [facility], (ii) return all or part of the received storage portion to the distributor [store], (iii) distribute all or part of the received storage portion to the consumer as the consumption portion, and (iv) ship all or part of the received storage portion to a disposal facility. (By disclosing, the wholesaler (storage facility just like any one of the entities 302B, 302C, and 302D) receives a storage portion and distributes the received storage portion to the consumer as stated above with respect to claim 7. See at least Sriram: [0040] lines 8-12; [0059] lines 1-16; Fig. 3A, items 302B, 302C & 302D)
the distributor store (By disclosing, the location may include a floor, suite, or apartment number identifying a particular place of business or storage within a building or lot (store or facility). See at least Feeney: paragraph(s) [0088]).
With respect to claim 10:
	Sriram and Feeney teach the system of claim 9, as stated above.
Sriram further teaches wherein the storage [facility] further comprises a storage processor configured to submit to the distributed ledger a fifth update transaction, based on the genesis transaction, encoding details confirming execution of the at least one action. (By disclosing, any entity (processor) submits the corresponding transaction (fifth update transaction) to the distributed ledger, which is confirming execution of the at least one corresponding action. See at least Sriram: paragraph(s) [0059]; Fig. 3A, items 302B, 302C & 302D)
Feeney, in the same field of endeavor, teaches ...the distributor store (By disclosing, the location may include a floor, suite, or apartment number identifying a particular place of business or storage within a building or lot (store or facility). See at least Feeney: paragraph(s) [0088]).
With respect to claim 11:
 the system of claim 9, as stated above.
Sriram further teaches wherein the storage [facility] comprises a plurality of separate storage units. (See at least Sriram: [0110] lines 1-7; [0111] lines 6-7; Fig. 8, items 804A & 804B)
Feeney, in the same field of endeavor, teaches ...the distributor store (By disclosing, the location may include a floor, suite, or apartment number identifying a particular place of business or storage within a building or lot (store or facility). See at least Feeney: paragraph(s) [0088]).
With respect to claim 12:
	Sriram and Feeney teach the system of claim 1, as stated above.
Sriram further teaches wherein the encoded transaction details include one or more of a date, a time, a sender location, a sender ID, a recipient location, a recipient ID, a quantity measurement of the original consumable good, and instruction for consumption of the original consumable good, and a secure ID of a trusted party for at least one of the sender and the recipient. (See at least Sriram: paragraph(s) [0040] & [0062])
With respect to claim 13:
 the system of claim 1, as stated above.
	Feeney, in the same field of endeavor, teaches wherein the tracking system is further configured to monitor a status of all or part of the original consumable good throughout the system and transmit an alert upon detection of an unauthorized change in the status. (See at least Feeney: paragraph(s) [0074] & [0080])
With respect to claim 15:
	Sriram and Feeney teach the system of claim 1, as stated above.
Sriram further teaches further comprising an originator subsystem configured to originate the consumable good and deliver the original consumable good to the receiver subsystem, wherein the genesis transaction further encodes details regarding the creation of the original consumable good from an originator processor of the originator subsystem. (By disclosing, the component manufacturer 302A (originator subsystem or processor) delivers the components to the assembly factory 302B (receiver subsystem) and verifies the corresponding transaction, just like the other logistic transactions. See at least Sriram: paragraph(s) [0026] & [0063]; Fig. 3A, item 302A)
With respect to claim 16:
 a method of tracking the status of an original consumable good through a lifecycle of the original consumable good, the method implemented by a first processor of a plurality of participating processors in operable communication with a digital distributed ledger over a distributed network, the method comprising the steps of: (By disclosing, one of the goals of a logistics data management system is to ensure security by tracking of goods (original consumable good) through the entire supply chain from origin to consumption (lifecycle). In addition, the block chain keeps track of all confirmed logistic transactions that occur within the logistics platform maintained by the provenance management system. Furthermore, some embodiments include a system for tracking end-to-end (lifecycle) provenance of labeled goods despite re-unitization, repackaging, or transformation of the goods. The system can track provenance of such items. Sriram: paragraph(s) [0005], [0025], [0003], [0006], [0008], [0028] & [0043])
generating a digitally signed genesis transaction to the plurality of participating processors for verification, the genesis transaction comprising encoded information confirming an initiation of the lifecycle of the original consumable good by a receiver, and submitting the genesis transaction to the digital distributed ledger for verification; (By disclosing, the 
delivering, after verification of the digitally signed genesis transaction, a distribution portion of the original consumable good to a distributor, and generating a delivery transaction to the digital distributed ledger for verification, wherein the delivery transaction comprises encoded information confirming delivery of the distribution portion to the distributor; (By disclosing, the cryptographically-signed logistic transfer transactions enables to track delivery (delivery transaction) of SKU packages (distribution portion of the original consumable good) between participant entities. See at least Sriram: paragraph(s) [0045])
distributing, after verification of the delivery transaction, a consumption portion of the distribution portion to a consumer, and generating a distribution transaction to the digital distributed ledger for verification, wherein the distribution transaction comprises encoded information confirming receipt of the consumption portion by the consumer; (By disclosing, as stated above with respect to claim 1, the distributor 302C (distributor subsystem) received the consumable good from the assembly factory (receiver subsystem) and submits 
recording, after verification of the distribution transaction, one or more consumption transactions, including a single final consumption transaction comprising encoded information regarding a final disposition of the consumption portion in the lifecycle;... (By disclosing, the first computing device reports a logistic transaction record that assigns a second quantity of goods to a popcode address onto the public ledger database (direct encoding). In addition, the transaction engine 206 facilitates authentication and recording of logistic transaction records reported by participant devices. The transaction engine 206 can access the trusted store 210 to extract public identity keys and public popcode keys to verify cryptographic signatures (encoded information) on the reported logistic transactions. In addition, the sequence of logistic transaction records in the block chain (having a single final consumption transaction) is cryptographically ensured such that 
generating a visible immutable history of disposition and movement of the original consumable good and the consumption portion through the lifecycle, the visible immutable history comprising the verified genesis transaction, the delivery transaction, the distribution transaction, and the single final consumption transaction;... (By disclosing, the method described enables the block chain to keep track of multiple logistic transactions. Any consumer or company (visible) can access the block chain (immutable) to verify the provenance associated with a set of items by access the block chain. In addition, the cryptographically verifiable ledger can be represented as a chain of blocks, each block containing one or more cryptographically verifiable records. The sequence of the blocks can be cryptographically protected from tampering (immutable). See at least Sriram: paragraph(s) [0030], [0049] & [0115])
However, Sriram does not teach explicitly ...validating the single final consumption transaction recorded on the digital distributed ledger, and ...verifying, in response to an inquiry from an outside party, completion of at least one of the verified genesis transaction, the delivery transaction, the distribution transaction, and at least one consumption transaction, wherein the final disposition (i) is encoded within 
Feeney, directed to block-chain verification of goods and thus in the same field of endeavor, teaches
...validating the single final consumption transaction recorded on the digital distributed ledger; and (By disclosing, when the first product is reported stolen, all transactions to the address of the product are reversed (unavailable for further consumption, a single final consumption), by the entry of a transaction transferring the output of each transaction to that transaction's originating address. See at least Feeney: paragraph(s) [0070])
...verifying, in response to an inquiry from an outside party, completion of at least one of the verified genesis transaction, the delivery transaction, the distribution transaction, and at least one consumption transaction, (By disclosing, the inventory tracking system may use the first address as a tracking number to identify the first product. The inventory tracking system may link the first address to the 
wherein the final disposition (i) is encoded within the single final consumption transaction, and (ii) indicates in the visible immutable history that the consumption portion is unavailable for further consumption, and (By disclosing, some embodiments combine the use of multiple crypto-currency transactions to the first address, as described above, with one or more transactions from the first address to a second address, as described above, to track the progress of a product through its life cycle (completion of the lifecycle). Each component may be tracked using transactions to the address of the component, from manufacturing to sales, and from sales to the shipment into a factory where the components are assembled. Further continuing the example, when the components are assembled into a larger item, such as a computer, a code may be affixed to the assembled item containing an address that corresponds to the assembled item; transactions may be recorded from the address of each component to the address of the assembled item. In addition, FIG. 3 illustrates some embodiments of a method 300 for block-chain verification of goods. Furthermore, when the first product is reported stolen, all transactions to the address of the product are reversed, by the entry of a transaction transferring the output of each transaction to that transaction's originating address (unavailable for further consumption). In some embodiments, when the first product is reported stolen, the first computing device 201 activates a remote self-destruct mechanism (no further transaction entries may be added) associated with the first code 207. See at least Feeney: paragraph(s) [0070], [0055], [0058], [0072], [0074] & [0078]-[0080])
wherein the validated single final consumption transaction recorded on the digital distributed ledger prevents further consumption transactions from being added to the visible immutable history in the digital distributed ledger. (As stated above, and by disclosing, when the first product is reported stolen, all transactions to the address of the product are reversed, by the entry of a transaction transferring the output of each transaction to that transaction's originating address (further transaction entries prevented from being added). In addition, the records (history) in the block chain or the distributed ledger is visible to participants including the first and second computing device. See at least Feeney: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking unitization occurring in a supply chain teachings of Sriram to incorporate the block-chain verification of goods teachings of Feeney for the benefit of further transactions in an online used goods market. (See at least Feeney: paragraph(s) [0074])
With respect to claim 17:
	Sriram and Feeney teach the method of claim 16, as stated above.
Sriram further teaches wherein the single final consumption transaction is generated by the distributor, and further includes encoded details of the final disposition recorded using an ID of a trusted party of the distributor. (By disclosing, the provenance tree 300 can register the transfer of possession/ownership from a component manufacturer entity 302A to an assembly factory entity 302B, then to a distributor entity 302C, then to a retailer entity 302D, and then to a consumer entity 302E (single final consumption transaction). In addition, each logistic transaction is cryptographically signed (encoded information) using a private identity key associated with a participant identity receiving the SKU package and a private 
With respect to claim 19:
	Sriram and Feeney teach the method of claim 17, as stated above, and further teaches further comprising, after the step of delivering and before the step of distributing, a step of storing a storage portion of the distribution portion, and generating a storage transaction to the digital distributed ledger for verification... (By disclosing, the wholesaler teaches the storage transaction obviously to one skilled in the art. See at least Sriram: paragraph(s) [0040]) 
Feeney, in the same field of endeavor, further teaches further comprising, after the step of delivering and before the step of distributing, a step of storing a storage portion of the distribution portion, and generating a storage transaction to the digital distributed ledger for verification, wherein the storage transaction comprises encoded information confirming a status of the storage portion. (By disclosing, the second product or the used goods are stored and the status of the goods are monitored. See at least Feeney: paragraph(s) [0074], [0080], [0087] & [0088])
With respect to claim 20:
the method of claim 19, as stated above.
Feeney, in the same field of endeavor, further teaches wherein the step of storing comprises a substep of updating an inventory status of the storage portion. (See at least Feeney: paragraph(s) [0071] & [0074])
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sriram in view of Feeney, as applied to claim 1, and in further view of Brama (US 2016/0217436 A1; hereinafter Brama).
With respect to claim 6:
	Sriram and Feeney teach the system of claim 1, as stated above, and further teaches wherein transaction details are encoded into one or more of the genesis transaction and the first update transaction by one of (i) direct encoding,... (By disclosing, the first computing device reports a logistic transaction record that assigns a second quantity of goods to a popcode address onto the public ledger database (direct encoding). See at least Brama: paragraph(s) [0027], [0037], [0052] & [0083])
	However, Sriram and Feeney do not teach ...by one of ... (ii) assertion through a secure off-chain interface device.  
	Brama, directed to tracking and securing transactions of authenticated items over block chain systems and thus in the ...by ... (ii) assertion through a secure off-chain interface device. (See at least Brama: paragraph(s) [0078])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sriram and Feeney to incorporate the tracking and securing transactions of authenticated items over block chain systems teachings of Brama for the benefit of enabling to trade assets that can be divided. (See at least Brama: paragraph(s) [0080])
12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sriram in view of Feeney, as applied to claim 1, and in further view of Witchey (US 2015/0332283 A1; hereinafter Witchey).
With respect to claim 14:
	Sriram and Feeney teach the system of claim 1, as stated above.
	However, Sriram and Feeney do not teach wherein the distribution subsystem comprises a pharmacy and the consumable good comprises a pharmaceutical material.
	Witchey, directed to healthcare transaction validation via blockchain proof-of-work and thus in the same field of endeavor, teaches wherein the distribution subsystem comprises a pharmacy and the consumable good comprises a pharmaceutical material. (See at least Witchey: paragraph(s) [0043] & [0076])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sriram and Feeney to incorporate the healthcare transaction validation via blockchain proof-of-work teachings of Witchey for the benefit of enforcing privacy, standards compliance, interoperability, data format conversion, ensuring proper treatment applied to a patient, and maintaining a continuity of treatment records for individuals in healthcare systems. (See at least Witchey: paragraph(s) [0016])
13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sriram in view of Feeney, as applied to claim 16, and in further view of Code et al. (US 2017/0236143 A1; hereinafter Code).
With respect to claim 18:
	Sriram and Feeney teach the method of claim 16, as stated above.
However, Sriram and Feeney do not teach wherein the single final consumption transaction is automatically generated after an elapsed period of time indicated in encoded information of a previous consumption transaction of the one or more consumption transactions.

wherein the single final consumption transaction is automatically generated after an elapsed period of time indicated in encoded information of a previous consumption transaction of the one or more consumption transactions. (By disclosing, rules can define how the tokenized liability as an asset comes into existence, how it's disposed of, how it is tracked across space and time or any number of simple or complex rules. In some embodiment, changes to the rules may be built-in for automatic modification over the history of the token or its evolution. In addition, the dynamic coupon's token value 230 may increase with the number of units sold and simultaneously may have an intrinsic time value decreasing as days pass until the expiration of the coupon occurs. See at least Code: paragraph(s) [0023]-[0024], [0027] & [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sriram and Feeney to incorporate the system and process for electronic tokenization of product brand loyalty and incentives teachings of Code for the benefit of a mechanism to electronically track commercial related 

Response to Arguments
14.	Applicant's arguments filed November 26, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejections that the pending claims do not recite such functionality as being passive, it is noted that in the previous and current Office Actions it is pointed out clearly that the distributed ledger is recited passively, just like a kind of storing device, and therefore it can be replaced by a conventional ledger or even a storing device. Such a distributed ledger, as recited in the claims, does not improve a distributed ledger (blockchain) or computer technology. Even though a ledger processor is newly added to the claims in addition to the distributed ledger, the ledger processor is also recited without any technical details, such that all the functions performed by the ledger processor can be performed manually by people, still not improving any technology in the blockchain or computer or integrating the abstract idea into a practical application. Applicant argued with difference between traditional databases or ledgers and blockchain including a discrete time component new block added cryptographically, but none of such features is 
In response to applicant’s argument that Feeney fails to teach or suggest that this mechanism results in "no further transaction entries may be added" to the distributed ledger, it is noted that Feeney teaches that when the first product is reported stolen, all transactions to the address of the product are recalled, by undoing the transactions, or all transactions to the address of the product are reversed. The product is unavailable for further consumption or transaction. See at least Feeney: paragraph(s) [0070].

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685     






/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685